Citation Nr: 1543825	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-34 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and adjustment disorder. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) of Boston, Massachusetts, which denied service connection for posttraumatic stress disorder, anxiety, and depression; hearing loss; and tinnitus.  

The Board notes that the Veteran's specific claim related to service connection for PTSD, anxiety, and depression.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA mental health treatment records have noted a history of adjustment disorder as well anxiety disorder.  Accordingly, the Board has recharacterized the issue as an acquired psychiatric disorder, to include the above.

The Board notes that the Veteran was scheduled to attend a hearing in September 2015.  While a notification letter was originally sent in August 2015 to an incorrect address, a new letter was subsequently sent in early September 2015 to the Veteran's most recent known address in Las Vegas, and a copy was also sent to the Veteran's attorney.  The Veteran did not attend the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder, hearing loss, and tinnitus due to service.

First, the Veteran has not yet been afforded a VA examination for his acquired psychiatric disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has VA medical center (VAMC) treatment reports noting diagnoses of adjustment disorder and anxiety disorder, as well the Veteran's self-reported diagnoses of PTSD.  His anxiety treatment goes back as far as the 1980's.  He also reports that he has nightmares originating from service and that he had friends in Vietnam who were killed or Prisoners-of-War (although personnel records confirm that the Veteran himself did not serve overseas in Vietnam).  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  See McLendon, supra. 

Next, the Veteran was scheduled for a VA examination to assess the nature and etiology of his hearing loss and tinnitus in December 2009.  The Veteran failed to attend this examination.  Given the confusion as to the Veteran's address, and that the remaining claim must be remanded, the Board finds that the Veteran should be afforded one last opportunity to attend an examination for his hearing loss claim.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in a denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorders.  Notification should be sent to the Veteran's most recent address.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Please identify any diagnosed acquired psychiatric disorders and state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Notification should be sent to the Veteran's most recent address.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus began in or are etiologically related to any incident of the Veteran's military service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

